Citation Nr: 0709454	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-03 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating for a psychiatric disorder, 
to include bipolar disorder and post traumatic stress 
disorder (PTSD), in excess of 20 percent, to include the 
appropriateness of a 30 percent deduction for a pre-service 
personality disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted service connection for 
aggravation of a pre-service personality disorder and 
assigned an initial rating of 20 percent, derived from a 
current level of disability determined to be 50 percent with 
30 percent deducted for the pre-service level of disability. 

The Board remanded this case in February 2006 for further 
development.  It returns now for appellate consideration.

The veteran has argued that his employability has been 
adversely affected by the service-connected psychiatric 
disability.  For example, in a May 2000 statement, the 
veteran claimed that he could no longer work because of his 
disability.  Accordingly, the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability, including extraschedular consideration under 
38 C.F.R. § 4.16(b), is referred to the RO for appropriate 
action.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001); Norris v. West, 12 Vet. App. 413, 421 (1999).


FINDINGS OF FACT

1.  The degree to which the veteran's psychiatric disability 
was manifest prior to his induction into active military 
service is not factually ascertainable.

2.  The veteran's psychiatric disabilities result in mood 
disturbances such as depression, anxiety, and irritability; 
some sleep disturbances; and difficulty with social 
interaction; all resulting in moderate social and 
occupational impairment.

CONCLUSIONS OF LAW

1.  Prior to the veteran's entry to service, the degree to 
which the veteran's psychiatric disorder had manifested is 
not factually ascertainable, and no deduction is warranted 
for pre-service disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.383, 
4.1, 4.2, 4.7, 4.10, 4.22, 4.130, Diagnostic Code 9432 
(2006).

2.  The criteria for an initial evaluation of 50 percent, but 
no higher, for PTSD and bipolar disorder have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.22, 
4.130, Diagnostic Code 9432 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his psychiatric disability, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).


In cases involving aggravation, the rating will reflect only 
the degree of disability over and above the degree existing 
prior to the aggravation.  It is therefore necessary to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing prior to the 
aggravation, in terms of the rating schedule, except that if 
the disability is total (100 percent) no deduction will be 
made.  If the degree of disability prior to the aggravation 
is not ascertainable in terms of the schedule, no deduction 
will be made.  38 C.F.R. § 4.22, see also 38 C.F.R. § 3.322.  
A disability rating for aggravation is derived by reducing 
the current rating of the disability by the amount of the 
disability (as it would have been rated) prior to the 
aggravation.  See Hensley v. Brown, 5 Vet. App. 155, 161 
(1993) (citing 38 C.F.R. § 4.22).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the veteran is a medical 
professional.  Therefore, his statements do not constitute 
competent evidence of matters requiring medical knowledge 
because they lack the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v.Derwinski, 
2 Vet. App. 492 (1992).  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss pre-
service personal history. See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The veteran contends that he is entitled to a higher initial 
rating than 20 percent, following the assignment of a rating 
of 50 percent for his current level of psychiatric disability 
with a deduction of 30 percent for his pre-service level of 
psychiatric disability.  

a. Preservice Disability Level

Initially, the Board notes the veteran's representative has 
argued that the Board should not assign a rating to the pre-
service disability.  The representative notes that there are 
no pre-service treatment records in the file.  At his April 
1969 induction to service physical examination, the veteran 
was not noted to have a psychiatric disability.  Similarly, 
at his January 1970 separation from service physical 
examination, he was not noted to have a psychiatric 
disability.  Also, the veteran did not seek treatment for his 
psychiatric disorders for many years after service.  The 
medical evidence relied upon by the RO in determining the 
pre-service level of disability are April 2002 and March 2006 
VA examination opinions offered more than thirty years after 
the veteran's separation from service.  Therefore, the 
representative argues that these opinions are inherently 
untrustworthy because there are no pre-service medical 
records on which to base these opinions and they were offered 
many years after service.  

The Board agrees with the veteran's representative.  The 
service medical records reveal the conditions of the 
veteran's discharge in February 1970.  The veteran entered 
service in April 1969.  In December 1969, the veteran was 
seen by the psychiatric clinic at Camp LeJeune.  His sergeant 
had sent him because he had been out of ranks, beating his 
head against a wall, "crying and carrying on considerably."  
The psychiatrist prescribed Librium to calm the veteran.  The 
veteran deliberately overdosed by consuming the entire 
bottle.  Thereafter, the veteran was given a more complete 
interview, during which he was diagnosed with a Passive-
Aggressive Personality Disorder and recommended for 
administrative discharge.  While in the brig pending his 
discharge, the veteran attempted to slash his wrists.  The 
interview notes give a limited background to the veteran's 
pre-service history.  They indicate that he had many years of 
psychiatric treatment prior to service, including six months 
at the South Fields Home for psychiatrically disturbed 
adolescents in Louisville, Kentucky.  He also indicated that 
he had been arrested for "stealing" and placed on probation 
four times.  

The regulation requires that the level of disability at entry 
to service be ascertained.  There are no records from the 
veteran's entry to service regarding his mental condition.  
The only record which is close to contemporaneous is the 
diagnosis of Passive-Aggressive Personality Disorder.  The 
veteran's two incidents of attempted suicide indicate to the 
Board that success at the basic level required by the Marine 
Corps taxed the veteran beyond his ability to cope with the 
stress.  An assessment and diagnosis offered after the 
veteran has progressed to the point of a "suicidal gesture" 
does not offer the Board sufficient basis for finding that a 
particular level of disability was present at entry to 
service.  

The Board remanded this case to develop evidence on the 
extent to which the veteran's disability was manifested at 
entry to service.  The record is simply too meager to found 
an adequate measure of pre-service disability.  In factual 
situations where a disability is not actually noted upon 
entry into service, but the presumption of soundness has been 
rebutted by other evidence, it will be rare that sufficient 
evidence exists to ascertain the level of disability upon 
entry.  Cotant v. Principi, 17 Vet. App. 116 (2003).  
Accordingly, the Board finds that the veteran's level of pre-
service disability is not factually ascertainable.  No 
deduction from the veteran's current level of disability will 
be made.  See 38 C.F.R. § 4.22.  

b. Current Disability Level

The medical evidence of record indicates that the veteran's 
current level of disability demonstrates difficulties in most 
areas of occupational and social functioning.  

The exact diagnosis of the veteran's psychiatric disability 
is somewhat confused and bears addressing.  The diagnoses of 
record start with the December 1969 psychiatric assessment of 
Passive-Aggressive Personality Disorder.  The veteran reports 
receiving a diagnosis of Bipolar Disorder in 1985, which has 
been maintained since that time.  The veteran also received a 
diagnosis of "post traumatic distress disorder" following 
his 1993 head injury.  The veteran also received a diagnosis 
of PTSD related to his inservice experiences at the April 
2002 VA examination.  Finally, the March 2006 examination 
report includes diagnoses of Oppositional Defiant Disorder 
and a personality disorder, not otherwise specified.  

According to the DSM-II (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (2nd 
ed. 1968)), in effect at the time of the veteran's first 
diagnosis, there was no diagnosis of Opposition Defiant 
Disorder.  The diagnosis of Oppositional Disorder was added 
in the DSM-III (American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders (3rd ed. 1985)).  
The DSM-III indicates that Passive-Aggressive and 
Oppositional Disorders are alternative diagnoses of the same 
symptomatology.  Specifically, "[i]n Oppositional Disorder 
there may be a similar clinical picture and this diagnosis 
preempts the diagnosis of Passive-Aggressive Personality 
Disorder if the individual is under 18."  Id., at 329.  In 
the DSM-IV, Passive-Aggressive Disorder was downgraded and 
moved into the new category of Personality Disorder Not 
Otherwise Specified.  See DSM-IV at 673.  Oppositional 
Disorder was renamed Oppositional Defiant Disorder.  See Id., 
at 91.  Accordingly, the Board concludes that the diagnosis 
of Passive-Aggressive in 1969 is consistent with the 
diagnosis of Oppositional Defiant and Personality Disorder 
Not Otherwise Specified from 2006.  In sum, the veteran 
suffers from a personality disorder, variously characterized 
as Passive-Aggressive and Oppositional Defiant, and from 
Bipolar Disorder and PTSD.  

The veteran's psychiatric disability has been rated as 50 
percent disabling under Diagnostic Code (DC) 9432, for 
bipolar disorder.  DC 9432 falls under the criteria of the 
General Rating Formula for Mental Disorders.  See 38 C.F.R. 
§ 4.130.  As both his current and preservice disabilities are 
rated under the General Rating Formula for Mental Disorders, 
the Board will first lay out the rating criteria, then turn 
to the current level of disability.

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.


The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain 
effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9432.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Ordinarily, the Board would consider GAF scores to evaluate 
this claim.  Within the DSM-IV, Global Assessment Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, 
a GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

The veteran has been periodically assigned GAF scores during 
the course of his treatment between December 1999 and August 
2006.  The GAF scores ranged from a low of 45 in August 2000, 
February 2003 and April 2004 to a high of 65 from October 
2000 to January 2001, and from May 2002 to February 2003.  

According to the DSM-IV, a score of 61-70 illustrates 
"[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  A score 
of 51-60 represents "[m]oderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

The record shows, therefore, that the veteran's symptoms 
ranged from mild to serious over the course of seven years.  
The Board notes that the lowest scores, indicating the 
greatest impairment, came from examiners that only assigned 
the one score.  Those assigning several scores, indicating a 
longer course of treatment with that examiner, were higher, 
from 50 to 65.  


The criteria for a 50 percent disability rating generally 
contemplate a moderate severity of psychiatric symptoms, and, 
for the reasons given below, this is clearly the veteran's 
situation.  The evidence does show fluctuations in the 
severity of his psychiatric symptoms, but overall he has a 
moderate level of occupational and social impairment.  

The VA outpatient records show that the veteran's symptoms 
include mood disturbances such as depression, anxiety, and 
irritability.  He experiences poor sleep and is sometimes 
"shaky."  

At the veteran's March 2006 VA examination, the examiner 
indicated that the veteran has not worked since a head injury 
that occurred in 1993.  The examiner indicated that the 
veteran had some occupational success and maintained 
employment prior to the head injury.  The examiner diagnosed 
the veteran with Oppositional Defiant Disorder as a child, 
bipolar disorder, not otherwise specified, and PTSD.  The 
examiner also noted that the veteran had a personality 
disorder, not otherwise specified.  At the examination, the 
veteran described his post service personal history.  The 
examiner indicated that the veteran's career had been 
adversely affected by the therapeutic effects of lithium, 
which the veteran has been taking since approximately 1985, 
and an at-work head injury, which occurred in 1993.  The 
examiner indicate that there was a post service period during 
the 1980's in which the veteran's "occupational functioning 
could be described as somewhat sucessful [sic].  His social 
functioning [sic] on the other hand, appears to have been 
marginal throughout his life."  The examiner noted that the 
veteran is currently divorced with three minor children.  The 
veteran reports an active part in their upbringing, by taking 
them to school and helping with their homework.  The examiner 
concluded that the veteran's PTSD was responsible for at 
least half of the veteran's symptoms and that his 
occupational and social functioning "is considered permanent 
and total at this point in time..." since the veteran's work 
injury.  The examiner assigned a GAF score of 50, which 
indicates a much higher level of functioning than total 
impairment.  


The veteran's clinical therapist, K. Tufts, wrote a May 2005 
statement on his behalf indicating that while the veteran is 
under the care of a psychiatrist and stabilized with 
medication, he is unable to function in the job field.  The 
veteran's underlying symptomatology was not discussed.

At the veteran's April 2002 VA examination, he was diagnosed 
with Bipolar Disorder, likely from childhood as well as PTSD 
as a result of his inservice experiences.  The examiner noted 
that there were no impairment to thought processes or 
communication.  There were no delusions, hallucinations or 
other psychotic features.  The veteran's behavior was 
appropriate.  There were no current suicidal or homicidal 
thoughts or plans.  The veteran appeared to be able to 
conduct all activities of daily living.  The veteran was 
oriented to person, place, time and situation.  On testing, 
the veteran had no deficits in memory or concentration.  The 
veteran did have some pressured speech and did not maintain 
eye contact throughout the interview.  The veteran's 
pressured speech was thought to indicate racing thoughts.  
Eye contact was not maintained while the veteran described 
his inservice stressors.  There was no indication of impaired 
impulse control in the preceding year, though the examiner 
did state that there "appears to be some indication of 
significant mania...."  The veteran indicated that he was in 
treatment for alcohol abuse and that he continued to use 
marijuana.  The examiner assigned a GAF score of 65.  

The Board notes that the April 2002 and March 2006 
examination reports were co-signed by one of the doctors who 
treated the veteran immediately following the 1993 head 
injury.  It is not apparent to the Board why the veteran was 
determined to be unemployable since the 1993 injury in the 
March 2006 report and not in the April 2002 report, when both 
were co-signed by the same doctor, who happens to be the 
Chief of Mental Health at the Lexington, Kentucky VA Medical 
Center.  

The Board notes that a Social Security Administration (SSA) 
assessment was done in February 1998, just prior to the 
veteran's original claim for service connection.  The 
examiner noted that the veteran had recently had episodes of 
domestic violence toward his then-girlfriend.  The examiner 
indicated that the veteran had "exhibited poor judgment in 
important areas of his life, e.g., finances, housing and 
relationships.  He exhibits poor insight with a tendency to 
blame others for his problems."  The examiner concludes that 
the prognosis was poor.  

The domestic violence episodes mentioned in the February 1998 
assessment resulted in the veteran's participation in a court 
ordered domestic violence treatment program, the treatment 
notes of which are of record.  There are no further notations 
of violent behavior between 1998 and 2000, when the veteran 
left private treatment.  No notations of violent behavior 
appear in the veteran's VA treatment records.  

The VA treatment notes do not show that the veteran is 
unemployable.  The veteran has been on lithium since 1985.  
Between 1985 and 1993, the veteran was gainfully employed, 
despite his psychiatric problems.  The record does not 
identify any current residuals of the head injury that 
prevent him from working.  The veteran has sought treatment 
on a vast number of occasions, but the treatment was not 
always for psychiatric problems.  Marriage counseling and 
substance abuse treatment sessions occupy a substantial 
portion of the records.  In February 2003, an examiner 
indicated that the veteran's bipolar disorder and PTSD were 
not apparent: "He has a diagnosis [of] Bipolar Disorder but 
doesn't present any symptoms of this illness at this time.  
He also didn't present any complaints resembling PTSD.  He 
describes his marriage as his main stressor but paints it as 
'unsolvable.'"  

On the few occasions that the veteran does complain of PTSD 
symptoms, they do not accord with the facts of record.  In 
September 2001, at a marriage counseling session, the veteran 
described traumatic experiences that followed him due to his 
experiences in Vietnam.  It is perfectly apparent from the 
record that the veteran never completed training and was 
discharged without ever leaving the United States.  

As in all cases, the Board must weigh the value of the 
opinions against the remaining evidence of record.  

The evidence of record which shows him interacting with 
others indicates that he is capable of, and consistently 
does, act in an appropriate and acceptable fashion.  He is 
able to carry on the activities of daily living independently 
and continues to care for his young children, which speaks to 
the ability to manage responsibility.  The Board does note 
that the veteran is divorced.  While this points toward 
difficulty in interacting with others, divorce is common 
enough in the absence of psychiatric disability that it is 
not dispositive of a high level of impairment.  Although he 
may experience difficulty in his relationships, that 
impairment is appropriately compensated for by the current 50 
percent rating.  

The veteran does have a medicinal regimen that must be 
followed and numerous treatment sessions that must interfere 
with the ability to maintain employment.  However, there is 
no indication of impaired thought processes or communication 
difficulty.  There is no evidence that the veteran is 
disorganized, confused, or unable to concentrate.  Cognitive 
testing has been within normal limits.  The veteran does not 
have delusions, paranoia or hallucinations.  There appears to 
be no deficit in reality testing.  The medical evidence 
consistently notes that the veteran is not psychotic.  This 
evidence comports with the numerous GAF scores indicating at 
most "serious" impairment, which stands in stark contrast 
to the opinions set out above.  In short, the records show 
that the veteran has difficulty in establishing and 
maintaining relationships with disturbances of mood and 
motivation, due to symptoms of Oppositional Defiant Disorder, 
Bipolar Disorder and PTSD.  

The veteran appears to have resolved his violent behavior 
prior to the filing of his current claim in November 1999.  
He has not exhibited any explosive periods of aggressiveness. 
There is no evidence showing impaired impulse control.  That 
is, there is no objective evidence of acts of physical 
violence towards others over the past few years. The veteran 
is also a regular participant in group therapy sessions with 
other veterans for substance abuse.  The treatment notes, 
which are extensive, do not indicate any difficulty in social 
settings.  While the veteran was under supervision, the Board 
can find no instances of unruly or inappropriate behavior 
that would lead the Board to find that the veteran suffers 
from total social impairment.  
  
The opinions that indicate total impairment do not show 
symptoms that support ratings of 70 or 100 percent.  The 
veteran does not report homicidal ideation or violence toward 
others.  He does report occasional thoughts of suicide, 
though he denied any specific plans.  The veteran does 
experience racing thoughts, which have been attributed to 
manic states, but these do not appear to result in impaired 
thought processes or communication problems.  There does not 
appear to be an inability to establish and maintain effective 
relationships, as required for a 70 percent rating, much less 
total impairment.

Although the veteran has been found totally disabled by the 
Social Security Administration (SSA), this does not 
necessarily result in total disability benefits from VA as 
well.  Although VA is required to consider the SSA's 
findings, VA is not bound by their conclusions.  Adjudication 
of VA and Social Security claims is based on different laws 
and regulations.  

Accordingly, the Board finds that the veteran's psychiatric 
disorders are manifested by difficulty in establishing and 
maintaining effective social relationships, resulting in 
marginal social functioning.  The Board concludes that the 
veteran's psychiatric disorders are of a degree meriting a 50 
percent rating.  See 38 C.F.R. § 4.130.  

The Board has also considered the application of the rule of 
Fenderson, supra.  The evidence indicates that his current 
level of disability has been chronic since his head injury, 
years before he first filed for service connection.  
Accordingly, the Board concludes that the 50 percent rating 
is warranted from the effective date of the claim.  The rule 
of Fenderson is not for application. 

The Board has concluded that the veteran's current level of 
disability meets the criteria for a 50 percent rating.  The 
Board has also concluded that the veteran's pre-existing 
level of disability cannot be factually ascertained.  Without 
a factually ascertainable level of pre-service disability, 
the 50 percent disability rating cannot be reduced.  See 38 
C.F.R. § 4.22 (2006).  The Board concludes that a 50 percent 
initial rating is warranted.  



II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in February 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in February 2006, he 
was provided seven months to respond with additional argument 
and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in September 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The February 2006 letter 
told him to provide any relevant evidence in his possession. 
See Pelegrini II, at 120-121.  The U.S. Court of Appeals for 
Veterans Claims (Court) recently held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted, a disability rating and effective date assigned, in 
a September 2002 decision of the RO.  VA's duty to notify 
under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet.App. 419 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The Board notes that the veteran 
receives Social Security Administration (SSA) disability 
benefits.  The RO sent a request to the SSA and obtained the 
veteran's file.  The Board notes that the SSA decision 
granting the veteran benefits is not of record, a 
determination of eligibility for continued benefits is of 
record.  Although VA is required to consider the SSA's 
findings, VA is not bound by their conclusions.  Adjudication 
of VA and Social Security claims is based on different laws 
and regulations.  The award of disability benefits was based 
not only on PTSD, but on several nonservice-connected 
disorders as well.  In determining the proper disability 
rating for the veteran's service-connected PTSD, VA is only 
evaluating the severity of the psychiatric symptoms.  In 
other words, although the psychiatric disorder affects his 
ability to be employed, as reflected by the current 70 
percent rating, it does not render him totally disabled, 
since he can continue to perform basic tasks.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2002 and 2006.  While the veteran has since submitted an 
October 2006 statement to the effect that his symptoms have 
worsened, the Board concludes that a remand for further 
examination is not necessary due to the assignment of a 100 
percent rating based on his current symptomatology.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
 Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Further examination or opinion is not needed on 
the claim because, at a minimum, there is no further evidence 
regarding his pre-service level of disability.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial rating for a psychiatric disorder, 
to include bipolar disorder and post traumatic stress 
disorder (PTSD), of 50 percent is warranted, subject to the 
laws and regulations governing payment of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


